United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3380
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Phillip Nelson Suddarth,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 22, 2005
                                 Filed: July 26, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

     Phillip Suddarth appeals the district court’s1 revocation of his probation and
imposition of a term of imprisonment. We affirm.

      Suddarth pleaded guilty to making a false statement, in violation of 18 U.S.C.
§ 1001(a)(2), and was sentenced to 3 years probation. The district court later revoked
probation and sentenced Suddarth to 6 months in prison and 2 years supervised
release, after finding that Suddarth had violated the terms of his probation. On

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
appeal, counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the court should have ordered a drug
treatment program rather than to revoke probation and impose a period of
incarceration.

       The argument in the Anders brief fails. We find no abuse of discretion in the
district court’s decision to revoke probation. See United States v. Leigh, 276 F.3d
1011, 1012 (8th Cir. 2002) (per curiam) (standard of review). At the revocation
hearing, Suddarth admitted that he had violated the terms of his probation, see United
States v. Young, 756 F.2d 64, 65 (8th Cir. 1985), and there is nothing in the record
to suggest the court felt bound to revoke probation rather than to order additional
drug treatment, see U.S.S.G. § 7B1.4, p.s., comment. (n.6). Further, the sentence
imposed was within the advisory range suggested by the Sentencing Guidelines. See
18 U.S.C. §§ 3565(a)(2), 3553(a).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues.

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-